DETAILED ACTION
This Office Action is responsive to the Applicant’s communication filed 06 July 2022. In view of this communication, claims 1-3, 6-14, and 16-22 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks, filed 06 July 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection over Sundaram in view of Akazawa under 35 USC §103 of claim 1 has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claims 7-12 are cancelled. 
Allowable Subject Matter
Claims 1-3, 6, 13-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a glass circuit board comprising a first stress relief layer between the first surface of the glass substrate and at least a portion of the first conductor layer, wherein the first stress relief layer does not cover an inner surface of any through-hole and the first stress relief layer applies a compressive residual stress to the glass substrate at room temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sundaram et al. (US 2016/0111380 A1) teaches a glass circuit board (218) comprising (Sundaram et al. fig. 2, paragraph 63: glass substrate 218); A glass substrate (218) that includes a plurality of through holes (210) extending from a first surface of the substrate (218) to a second surface of the substrate (218), the second surface being opposite to the first surface, and a first conductor circuit layer (212), and (Sundaram et al. fig. 2, paragraph 63: copper metallization 212 and glass substrate 218; paragraph 65: substrate 218 has through holes 210); A first stress relief layer (214) between the first surface of the glass substrate (218) and at least a portion of the first conductor circuit layer (212), (Sundaram et al. fig. 2, paragraph 63: stress relief barrier 214 between glass substrate 218 and copper metallization 212); The first stress relief layer (214) is in contact with the first surface of the glass substrate (218) and applies a compressive residual stress to the glass substrate (218) at room temperature (Sundaram et al. paragraphs 46, 102: stress relief layer 214 induces compressive stress in the substrate 218 after curing)
Akazawa et al. (JP 2004/356160 A) does teach that the first stress relief layer (3) is a silicon nitride layer having a thickness from 50nm to 1µm. (Akazawa et al. Fig. 3c, paragraph 21: the thickness of a silicon nitride insulating layer 3 may be 500 to 1000nm)
Komura (JP 3795628 B2): method of manufacturing a wiring board and mounting a semiconductor chip including providing a silicon nitride relief layer between the substrate and wiring layers; this reference is silent as to the residual compressive stress limitation recited in instant claim 1
Nishi et al. (US 2014/0117508 A1): Semiconductor with silicon nitride stress relief layers between a heat sink and wiring layers
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847